Exhibit 10.25

 

CREDIT AGREEMENT

 

THIS AGREEMENT is entered into as of May 27, 2004, by and between ITERIS, INC.,
a Delaware corporation (“Borrower’), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).

 

RECITALS

 

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows;

 


ARTICLE I
CREDIT TERMS

 

SECTION 1.1                          LINE OF CREDIT.

 


(A)                                  LINE OF CREDIT.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, BANK HEREBY AGREES TO MAKE ADVANCES TO BORROWER
FROM TIME TO TIME UP TO AND INCLUDING AUGUST 1, 2005, NOT TO EXCEED AT ANY TIME
THE AGGREGATE PRINCIPAL AMOUNT OF FIVE MILLION AND 00/100 DOLLARS
($5,000,000.00) (“LINE OF CREDIT”), THE PROCEEDS OF WHICH SHALL BE USED FOR
WORKING CAPITAL REQUIREMENTS.  BORROWERS OBLIGATION TO REPAY ADVANCES UNDER THE
LINE OF CREDIT SHALL BE EVIDENCED BY A PROMISSORY NOTE DATED AS OF MAY 27, 2004
(“LINE OF CREDIT NOTE”), ALL TERMS OF WHICH ARE INCORPORATED HEREIN BY THIS
REFERENCE.


 


(B)                                 LIMITATION ON BORROWINGS.  OUTSTANDING
BORROWINGS UNDER THE LINE OF CREDIT, TO A MAXIMUM OF THE PRINCIPAL AMOUNT SET
FORTH ABOVE, SHALL NOT AT ANY TIME EXCEED AN AGGREGATE OF (I) EIGHTY PERCENT 80%
OF BORROWER’S ELIGIBLE ACCOUNTS RECEIVABLE (NON-GOV’T/NON-CONSULTING) (II) FORTY
PERCENT (40%) OF BORROWER’S ELIGIBLE ACCOUNTS RECEIVABLE (GOV’T/CONSULTING)
PROVIDED THAT OUTSTANDING BORROWINGS AGAINST SUCH ACCOUNTS RECEIVABLE SHALL NOT
EXCEED SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($750,000.00), AND
(III) FIFTY PERCENT (50%) OF THE VALUE OF BORROWERS ELIGIBLE INVENTORY,
(EXCLUSIVE OF WORK IN PROCESS AND INVENTORY WHICH IS OBSOLETE, UNSALEABLE OR
DAMAGED), WITH VALUE DEFINED AS THE LOWER OF COST OR MARKET VALUE, PROVIDED
HOWEVER, THAT OUTSTANDING BORROWING AGAINST INVENTORY SHALL NOT AT ANY TIME
EXCEED AN AGGREGATE OF ONE MILLION AND 00/100 DOLLARS ($1,000,000).  ALL OF THE
FOREGOING SHALL BE DETERMINED BY BANK UPON RECEIPT AND REVIEW OF ALL COLLATERAL
REPORTS REQUIRED HEREUNDER AND SUCH OTHER DOCUMENTS AND COLLATERAL INFORMATION
AS BANK MAY FROM TIME TO TIME REQUIRE.  BORROWER ACKNOWLEDGES THAT SAID
BORROWING BASE WAS ESTABLISHED BY BANK WITH THE UNDERSTANDING THAT, AMONG OTHER
ITEMS, THE AGGREGATE OF ALL RETURNS, REBATES, DISCOUNTS, CREDITS AND ALLOWANCES
FOR THE IMMEDIATELY PRECEDING THREE (3) MONTHS AT ALL TIMES SHALL BE LESS THAN
FIVE PERCENT (5%) OF BORROWER’S GROSS SALES FOR SAID PERIOD.  IF SUCH DILUTION
OF BORROWER’S ACCOUNTS FOR THE IMMEDIATELY PRECEDING THREE (3) MONTHS AT ANY
TIME EXCEEDS FIVE PERCENT (5%) OF BORROWER’S GROSS SALES FOR SAID PERIOD, OR IF
THERE AT ANY TIME EXISTS ANY OTHER MATTERS, EVENTS, CONDITIONS OR CONTINGENCIES
WHICH BANK REASONABLY BELIEVES MAY AFFECT PAYMENT OF ANY PORTION OF BORROWER’S
ACCOUNTS, BANK, IN ITS SOLE DISCRETION, MAY REDUCE THE FOREGOING ADVANCE RATE
AGAINST ELIGIBLE ACCOUNTS RECEIVABLE TO A PERCENTAGE APPROPRIATE TO REFLECT SUCH
ADDITIONAL DILUTION AND/OR ESTABLISH ADDITIONAL RESERVES AGAINST BORROWERS
ELIGIBLE ACCOUNTS RECEIVABLE.


 

As used herein, “eligible accounts receivable” shall consist solely of trade
accounts created in the ordinary course of Borrower’s business, upon which
Borrower’s right to receive payment is absolute and not contingent upon the
fulfillment of any condition whatsoever, and in which Bank has a perfected
security interest of first priority, and shall not include:

 

(I)                                     ANY NON-GOV’T/NON-CONSULTING ACCOUNT
WHICH IS PAST DUE MORE THAN NINETY (90) DAYS, EXCEPT WITH RESPECT TO ANY ACCOUNT
FOR WHICH BORROWER HAS PROVIDED EXTENDED PAYMENT TERMS NOT TO EXCEED ONE HUNDRED
EIGHTY (180) DAYS, ANY SUCH ACCOUNT IS MORE THAN THIRTY (30) DAYS PAST DUE;

 

1

--------------------------------------------------------------------------------


 

(II)                                  ANY GOV’T/CONSULTING ACCOUNT WHICH IS PAST
DUE MORE THAN SIXTY (60) DAYS;

 

(III)                               THAT PORTION OF ANY ACCOUNT FOR WHICH THERE
EXISTS ANY RIGHT OF SETOFF, DEFENSE OR DISCOUNT (EXCEPT REGULAR DISCOUNTS
ALLOWED IN THE ORDINARY COURSE OF BUSINESS TO PROMOTE PROMPT PAYMENT) OR FOR
WHICH ANY DEFENSE OR COUNTERCLAIM HAS BEEN ASSERTED;

 

(IV)                              ANY ACCOUNT WHICH REPRESENTS AN OBLIGATION OF
AN ACCOUNT DEBTOR LOCATED IN A FOREIGN COUNTRY EXCEPT (A) TO THE EXTENT ANY SUCH
ACCOUNT, IN BANK’S DETERMINATION, IS SUPPORTED BY A LETTER OF CREDIT OR INSURED
UNDER A POLICY OF FOREIGN CREDIT INSURANCE, IN EACH CASE IN FORM, SUBSTANCE AND
ISSUED BY A PARTY ACCEPTABLE TO BANK AND (B) ACCOUNTS OF DAIMLER CHRYSLER AND
VALEO TO THE EXTENT THAT THE ACCOUNTS OF DAIMLER CHRYSLER AND VALEO, IN THE
AGGREGATE, DO NOT EXCEED 10% OF THE TOTAL ELIGIBLE ACCOUNTS RECEIVABLE AND SUCH
ACCOUNTS OTHERWISE QUALIFY AS ELIGIBLE ACCOUNTS RECEIVABLE;

 

(V)                                 ANY ACCOUNT WHICH ARISES FROM THE SALE OR
LEASE TO OR PERFORMANCE OF SERVICES FOR, OR REPRESENTS AN OBLIGATION OF, AN
EMPLOYEE, AFFILIATE, PARTNER, MEMBER, PARENT OR SUBSIDIARY OF BORROWER;

 

(VI)                              THAT PORTION OF ANY ACCOUNT, WHICH REPRESENTS
INTERIM OR PROGRESS BILLINGS OR RETENTION RIGHTS ON THE PART OF THE ACCOUNT
DEBTOR;

 

(VII)                           ANY ACCOUNT WHICH REPRESENTS AN OBLIGATION OF
ANY ACCOUNT DEBTOR WHEN TWENTY PERCENT (20%) OR MORE OF BORROWERS ACCOUNTS FROM
SUCH ACCOUNT DEBTOR ARE NOT ELIGIBLE PURSUANT TO (I) AND (II) ABOVE;

 

(VIII)                        THAT PORTION OF ANY ACCOUNT FROM AN ACCOUNT DEBTOR
WHICH REPRESENTS THE AMOUNT BY WHICH BORROWER’S TOTAL ACCOUNTS FROM SAID ACCOUNT
DEBTOR EXCEEDS TWENTY-FIVE PERCENT (25%) OF BORROWER’S TOTAL ACCOUNTS;

 

(IX)                                ANY ACCOUNT DEEMED INELIGIBLE BY BANK WHEN
BANK, IN ITS REASONABLE DISCRETION FROM THE STANDPOINT OF A SECURED CREDITOR,
DEEMS THE CREDITWORTHINESS OR FINANCIAL CONDITION OF THE ACCOUNT DEBTOR, OR THE
INDUSTRY IN WHICH THE ACCOUNT DEBTOR IS ENGAGED, TO BE UNSATISFACTORY.

 


(C)                                  BORROWING AND REPAYMENT.  BORROWER MAY FROM
TIME TO TIME DURING THE TERM OF THE LINE OF CREDIT BORROW, PARTIALLY OR WHOLLY
REPAY ITS OUTSTANDING BORROWINGS, AND REBORROW, SUBJECT TO ALL OF THE
LIMITATIONS, TERMS AND CONDITIONS CONTAINED HEREIN OR IN THE LINE OF CREDIT
NOTE; PROVIDED HOWEVER, THAT THE TOTAL OUTSTANDING BORROWINGS UNDER THE LINE OF
CREDIT SHALL NOT AT ANY TIME EXCEED THE MAXIMUM PRINCIPAL AMOUNT AVAILABLE
THEREUNDER, AS SET FORTH ABOVE.


 

SECTION 1.2                          TERM LOAN.

 


(A)                                  TERM LOAN.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, BANK HEREBY AGREES TO MAKE A LOAN TO BORROWER IN
THE PRINCIPAL AMOUNT OF FIVE MILLION AND 00/100 DOLLARS ($5,000,000.00) (“TERM
LOAN”), THE PROCEEDS OF WHICH SHALL BE USED TO REPURCHASE PREFERRED STOCK OF
BORROWER, DIRECTLY OR INDIRECTLY, BY DISTRIBUTION OF PROCEEDS TO ITERIS
HOLDINGS, INC. (“GUARANTOR”) AND CAUSING GUARANTOR TO PURCHASE SUCH SHARES. 
BORROWERS OBLIGATION TO REPAY THE TERM LOAN SHALL BE EVIDENCED BY A PROMISSORY
NOTE DATED AS OF MAY 27, 2004 (“TERM NOTE”), ALL TERMS OF WHICH ARE INCORPORATED
HEREIN BY THIS REFERENCE.  BANK’S COMMITMENT TO GRANT THE TERM LOAN SHALL
TERMINATE ON JUNE 27, 2004.


 


(B)                                 REPAYMENT.  THE PRINCIPAL AMOUNT OF THE TERM
LOAN SHALL BE REPAID IN ACCORDANCE WITH THE PROVISIONS OF THE TERM NOTE.


 


(C)                                  PREPAYMENT.  BORROWER MAY PREPAY PRINCIPAL
ON THE TERM LOAN SOLELY IN ACCORDANCE WITH THE PROVISIONS OF THE TERM NOTE.

 

2

--------------------------------------------------------------------------------


 

SECTION 1.3                          INTEREST/FEES.

 


(A)                                  INTEREST.  THE OUTSTANDING PRINCIPAL
BALANCE OF EACH CREDIT SUBJECT HERETO SHALL BEER INTEREST AT THE RATE OF
INTEREST SET FORTH IN EACH PROMISSORY NOTE OR OTHER INSTRUMENT OR DOCUMENT
EXECUTED IN CONNECTION THEREWITH.


 


(B)                                 COMPUTATION AND PAYMENT.  INTEREST SHALL BE
COMPUTED ON THE BASIS OF A 360-DAY YEAR, ACTUAL DAYS ELAPSED.  INTEREST SHALL BE
PAYABLE AT THE TIMES AND PLACE SET FORTH IN EACH PROMISSORY NOTE OR OTHER
INSTRUMENT OR DOCUMENT REQUIRED HEREBY.


 


(C)                                  COMMITMENT FEE.  BORROWER SHALL PAY TO BANK
A NON-REFUNDABLE COMMITMENT FEE FOR THE TERM LOAN EQUAL TO SIX THOUSAND TWO
HUNDRED FIFTY DOLLARS ($6,250.00), WHICH FEE SHALL BE DUE AND PAYABLE IN FULL
UPON EXECUTION OF THIS AGREEMENT.


 


(D)                                 UNUSED COMMITMENT FEE.  BORROWER SHALL PAY
TO BANK A FEE EQUAL TO ONE QUARTER PERCENT (0.25%) PER ANNUM (COMPUTED ON THE
BASIS OF A 360-DAY YEAR, ACTUAL DAYS ELAPSED) ON THE AVERAGE DAILY UNUSED AMOUNT
OF THE LINE OF CREDIT, WHICH FEE SHALL BE CALCULATED ON A QUARTERLY BASIS BY
BANK AND SHALL BE DUE AND PAYABLE BY BORROWER IN ARREARS ON THE LAST DAY OF EACH
QUARTER.


 

SECTION 1.4                          COLLATERAL.

 

As security for all indebtedness of Borrower to Bank subject hereto, Borrower
hereby grants to Bank security interests of first priority in all Borrower’s
accounts receivables and other rights to payment, general intangibles, inventory
and equipment.

 

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds of trust and other documents as
Bank shall reasonably require, all in form and substance satisfactory to Bank. 
Borrower shall reimburse Bank immediately upon demand for all costs and expenses
incurred by Bank in connection with any of the foregoing security, including
without limitation, filing and recording fees and costs of appraisals, audits
and title insurance.

 

SECTION 1.5                          GUARANTIES.  All indebtedness of Borrower
to Bank shall be guaranteed jointly and severally by Guarantor in the principal
amount of Ten Million Dollars ($10,000,000.00), as evidenced by and subject to
the terms of guaranties in form and substance satisfactory to Bank.

 


ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

 

SECTION 2.1                          LEGAL STATUS.  Borrower is a corporation,
duly organized and existing and in good standing under the laws of the State of
Delaware, and is qualified or licensed to do business (and is in good standing
as a foreign corporation, if applicable) in all jurisdictions in which such
qualification or licensing is required or in which the failure to so qualify or
to be so licensed could have a material adverse effect on Borrower.

 

SECTION 2.2                          AUTHORIZATION AND VALIDITY.  This Agreement
and each promissory note, contract, instrument and other document required
hereby or at any time hereafter delivered to Bank in connection herewith
(collectively, the “Loan Documents”) have been duly authorized, and upon their
execution and delivery in accordance with the provisions hereof will constitute
legal, valid and binding agreements and obligations of Borrower or the party
which executes the same, enforceable in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.3                          NO VIOLATION.  The execution, delivery and
performance by Borrower of each of the Loan Documents do not violate any
provision of any law or regulation, or contravene any provision of the Articles
of Incorporation or By-Laws of Borrower, or result in any breach of or default
under any contract, obligation, indenture or other instrument to which Borrower
is a party or by which Borrower may be bound.

 

SECTION 2.4                          LITIGATION.  There are no pending, or to
the best of Borrower’s knowledge threatened, actions, claims, investigations,
suits or proceedings by or before any governmental authority, arbitrator, court
or administrative agency which could have a material adverse effect on the
financial condition or operation of Borrower other then those disclosed by
Borrower to Bank in writing prior to the date hereof.

 

SECTION 2.5                          CORRECTNESS OF FINANCIAL STATEMENT.  The
financial statement of Borrower dated March 31, 2004, a true copy of which has
been delivered by Borrower to Bank prior to the date hereof, (a) is complete and
correct in all material respects and presents fairly the financial condition of
Borrower, (b) discloses all liabilities of Borrower that are required to be
reflected or reserved against under generally accepted accounting principles,
whether liquidated or unliquidated, fixed or contingent, and (c) has been
prepared in accordance with generally accepted accounting principles
consistently applied subject to normal year-end adjustments made by outside
auditors.  Since the date of such financial statement there has been no material
adverse change In the financial condition of Borrower, nor has Borrower
mortgaged, pledged, granted a security interest in or otherwise encumbered any
of its assets or properties except in favor of Bank or as otherwise permitted by
Bank in writing.

 

SECTION 2.6                          INCOME TAX RETURNS.  Borrower has no
knowledge of any pending assessments or adjustments of its income tax payable
with respect to any year.

 

SECTION 2.7                          NO SUBORDINATION.  There is no agreement,
indenture, contract or instrument to which Borrower is a party or by which
Borrower may be bound that requires the subordination in right of payment of any
of Borrower’s obligations subject to this Agreement to any other obligation of
Borrower.

 

SECTION 2.8                          PERMITS, FRANCHISES.  Borrower possesses,
and will hereafter possess, all permits, consents, approvals, franchises and
licenses required and rights to all trademarks, trade names, patents, and
fictitious names, if any, necessary to enable it to conduct the business in
which it is now engaged in compliance with applicable law.

 

SECTION 2.9                          ERISA.  Borrower is in compliance in all
material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended or recodified from time to time
(“ERISA”); Borrower has not violated any provision of any defined employee
pension benefit plan (as defined in ERISA) maintained or contributed to by
Borrower (each, a “Plan”); no Reportable Event as defined in ERISA has occurred
and is continuing with respect to any Plan initiated by Borrower; Borrower has
met its minimum funding requirements under ERISA with respect to each Plan; and
each Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Plan documents and under generally accepted accounting
principles.

 

SECTION 2.10                    OTHER OBLIGATIONS.  Borrower is not in default
on any obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation other than late
payments to trade creditors in the ordinary course of business and consistent
with past practices, provided that the average payment time for any individual
trade creditor shall not be more than 30 days longer than the average payment
terms for such trade creditor.

 

SECTION 2.11                    ENVIRONMENTAL MATTERS.  Except as disclosed by
Borrower to Bank in writing prior to the date hereof, Borrower is in compliance
in all material respects with all applicable federal or state environmental,
hazardous waste, health and safety statutes, and any rules or regulations
adopted

 

4

--------------------------------------------------------------------------------


 

pursuant thereto, which govern or effect any of Borrower’s operations and/or
properties, including without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may to
amended, modified or supplemented from time to time.  None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment. 
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.

 


ARTICLE III
CONDITIONS

 

SECTION 3.1                          CONDITIONS OF INITIAL EXTENSION OF CREDIT. 
The obligation of Bank to extend any credit contemplated by this Agreement is
subject to the fulfillment to Bank’s satisfaction of all of the following
conditions:

 


(A)                                  APPROVAL OF BANK COUNSEL.  ALL LEGAL
MATTERS INCIDENTAL TO THE EXTENSION OF CREDIT BY BANK SHALL BE SATISFACTORY TO
BANK’S COUNSEL.


 


(B)                                 DOCUMENTATION.  BANK SHALL HAVE RECEIVED, IN
FORM AND SUBSTANCE SATISFACTORY TO BANK, EACH OF THE FOLLOWING, DULY EXECUTED:

 

(i)

 

This Agreement and each promissory note or other instrument or document required
hereby.

(ii)

 

Certificate of Incumbency of Borrower.

(iii)

 

Certificate of Incumbency of Guarantor.

(iv)

 

Corporate Resolution: Borrowing.

(v)

 

Corporate Resolution: Continuing Guaranty.

(vi)

 

Continuing Guaranty.

(vii)

 

Disbursement Order for revolving loan.

(viii)

 

Disbursement Order for term loan.

(ix)

 

Security Agreement: Continuing-Rights to Payment and Inventory.

(x)

 

Insurance Information Request.

(xi)

 

Such other documents as Bank may require under any other Section of this
Agreement.

 


(C)                                  FINANCIAL CONDITION.  THERE SHALL HAVE BEEN
NO MATERIAL ADVERSE CHANGE, AS DETERMINED BY BANK, IN THE FINANCIAL CONDITION OR
BUSINESS OF BORROWER OR ANY GUARANTOR HEREUNDER, NOR ANY MATERIAL DECLINE, AS
DETERMINED BY BANK, IN THE MARKET VALUE OF ANY COLLATERAL REQUIRED HEREUNDER OR
A SUBSTANTIAL OR MATERIAL PORTION OF THE ASSETS OF BORROWER OR ANY SUCH
GUARANTOR.


 


(D)                                 INSURANCE.  BORROWER SHALL HAVE DELIVERED TO
BANK EVIDENCE OF INSURANCE COVERAGE ON ALL BORROWER’S PROPERTY, IN FORM,
SUBSTANCE, AMOUNTS, COVERING RISKS AND ISSUED BY COMPANIES SATISFACTORY TO BANK,
AND WHERE REQUIRED BY BANK, WITH LOSS PAYABLE ENDORSEMENTS IN FAVOR OF BANK.


 

SECTION 3.2                          CONDITIONS OF EACH EXTENSION OF CREDIT. 
The obligation of Bank to make each extension of credit requested by Borrower
hereunder shall be subject to the fulfillment to Bank’s satisfaction of each of
the following conditions:

 


(A)                                  COMPLIANCE.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN AND IN EACH OF THE OTHER LOAN DOCUMENTS SHALL BE
TRUE ON AND AS OF THE DATE OF THE SIGNING OF THIS AGREEMENT AND ON THE DATE OF
EACH EXTENSION OF CREDIT BY BANK PURSUANT HERETO, WITH THE SAME EFFECT AS THOUGH
SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF EACH SUCH DATE,
AND ON EACH SUCH DATE, NO EVENT OF DEFAULT AS DEFINED HEREIN, AND NO CONDITION,
EVENT OR ACT WHICH WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH
WOULD CONSTITUTE SUCH AN EVENT OF DEFAULT, SHALL HAVE OCCURRED AND BE CONTINUING
OR SHALL EXIST.

 

5

--------------------------------------------------------------------------------


 


(B)                                 DOCUMENTATION.  BANK SHALL HAVE RECEIVED ALL
ADDITIONAL DOCUMENTS WHICH MAY BE REQUIRED IN CONNECTION WITH SUCH EXTENSION OF
CREDIT.


 


ARTICLE IV
AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

 

SECTION 4.1                          PUNCTUAL PAYMENTS.  Punctually pay all
principal, interest, fees or other liabilities due under any of the Loan
Documents at the times and place and in the manner specified therein, and
immediately upon demand by Bank, the amount by which the outstanding principal
balance of any credit subject hereto at any time exceeds any limitation on
borrowings applicable thereto.

 

SECTION 4.2                          ACCOUNTING RECORDS.  Maintain adequate
books and records in accordance with generally accepted accounting principles
consistently applied, and permit any representative of Bank, at any reasonable
time, to inspect, audit and examine such books and records, to make copies of
the same, and to inspect the properties of Borrower.

 

SECTION 4.3                          FINANCIAL STATEMENTS.  Provide to Bank all
of the following, in form and detail satisfactory to Bank:

 


(A)                                  NOT LATER THAN 120 DAYS AFTER AND AS OF THE
END OF EACH FISCAL YEAR, A BORROWER PREPARED FINANCIAL STATEMENT OF BORROWER,
PREPARED BY BORROWER, TO INCLUDE A BALANCE SHEET, STATEMENT OF INCOME AND
STATEMENT OF CASH FLOWS;


 


(B)                                 NOT LATER THAN 45 DAYS AFTER AND AS OF THE
END OF EACH FISCAL QUARTER, A CONSOLIDATING FINANCIAL STATEMENT OF BORROWER,
PREPARED BY BORROWER, TO INCLUDE A BALANCE SHEET, STATEMENT OF INCOME AND
STATEMENT OF CASH FLOWS;


 


(C)                                  NOT LATER THAN 120 DAYS AFTER AND AS OF THE
END OF EACH FISCAL YEAR, AN AUDITED FINANCIAL STATEMENT OF EACH GUARANTOR
HEREUNDER, PREPARED BY A CERTIFIED PUBLIC ACCOUNTANT ACCEPTABLE TO BANK, TO
INCLUDE A BALANCE SHEET, STATEMENT OF INCOME, STATEMENT OF CASH FLOWS AND TO
INCLUDE A CONSOLIDATING SCHEDULE;


 


(D)                                 NOT LATER THAN 45 DAYS AFTER AND AS OF THE
END OF EACH FISCAL QUARTER, A CONSOLIDATING FINANCIAL STATEMENT OF GUARANTOR,
PREPARED BY SUCH GUARANTOR, TO INCLUDE A BALANCE SHEET, STATEMENT OF INCOME AND
STATEMENT OF CASH FLOWS;


 


(E)                                  NOT LATER THAN 15 DAYS AFTER AND AS OF THE
END OF EACH MONTH, A BORROWING BASE CERTIFICATE, AN INVENTORY COLLATERAL REPORT,
AN AGED LISTING OF ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE AND A RECONCILIATION
OF ACCOUNTS, AND NOT LATER THAN EACH JUNE 30 AND DECEMBER 31, A LIST OF THE
NAMES AND ADDRESSES OF ALL BORROWER’S ACCOUNT DEBTORS.


 


(F)                                    FROM TIME TO TIME SUCH OTHER INFORMATION
AS BANK MAY REASONABLY REQUEST.


 

SECTION 4.4                          COMPLIANCE.  Preserve and maintain all
licenses, permits, governmental approvals, rights, privileges and franchises
necessary for the conduct of its business; and comply with the provisions of all
documents pursuant to which Borrower is organized and/or which govern Borrower’s
continued existence and with the requirements of all laws, rules, regulations
and orders of any governmental authority applicable to Borrower and/or its
business.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.5                          INSURANCE.  Maintain and keep in force
insurance of the types and in amounts customarily carried in lines of business
similar to that of Borrower, including but not limited to fire, extended
coverage, public liability, flood, property damage and workers’ compensation,
with all such insurance carried with companies and in amounts satisfactory to
Bank, and deliver to Bank from time to time at Bank’s request schedules setting
forth all insurance then in effect.

 

SECTION 4.6                          FACILITIES.  Keep all properties necessary
to Borrower’s business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.

 

SECTION 4.7                          TAXES AND OTHER LIABILITIES.  Pay and
discharge when due any and all indebtedness (except indebtedness to trade
creditors in the ordinary course of business and consistent with past practices,
provided that the average payment time for any individual trade creditor shall
not be more than 30 days longer than the average payment terms for such trade
creditor), obligations, assessments and taxes, both real or personal, including
without limitation federal and state income taxes and state and local property
taxes and assessments, except such (a) as Borrower may in good faith contest or
as to which a bona fide dispute may arise, and (b) for which Borrower has made
provision, to Bank’s satisfaction, for eventual payment thereof in the event
Borrower is obligated to make such payment.

 

SECTION 4.8                          LITIGATION.  Promptly give notice in
writing to Bank of any litigation pending or threatened against Borrower.

 

SECTION 4.9                          FINANCIAL CONDITION.  Maintain Borrower’s
financial condition, as follows using generally accepted accounting principles
consistently applied and used consistently with prior practices (except to the
extent modified by the definitions herein), with compliance determined
commencing with Borrower’s financial statements for the period ending
December 31, 2003:

 


(A)                                  NET INCOME AFTER TAXES NOT LESS THAN $1.00
ON A YEAR-TO-DATE BASIS, DETERMINED AS OF EACH FISCAL QUARTER END.


 


(B)                                 SENIOR FUNDED DEBT TO EBITDA NOT MORE THAN
4.00 TO 1.0 AS OF JUNE 30, 2004, NOT MORE THAN 3.50 TO 1.0 AS OF SEPTEMBER 30,
2004, NOT MORE THAN 3.00 TO 1.0 AS OF DECEMBER 31, 2004, AND NOT MORE THAN 2.75
TO 1.0 QUARTERLY THEREAFTER, WITH “SENIOR FUNDED DEBT” DEFINED AS THE SUM OF ALL
OBLIGATIONS FOR BORROWED MONEY PLUS ALL CAPITAL LEASE OBLIGATIONS LESS
SUBORDINATED DEBT, AND WITH “EBITDA” DEFINED AS NET PROFIT BEFORE TAX PLUS
INTEREST EXPENSE (NET OF CAPITAL INTEREST EXPENSE), DEPRECIATION EXPENSE AND
AMORTIZATION EXPENSE.


 


(C)                                  FIXED CHARGE COVERAGE RATIO NOT AT ANY TIME
LESS THAN 1.00 TO 1.0, THROUGH SEPTEMBER 30, 2004, NOT LESS THAN 1.15 TO 1.0 AS
OF DECEMBER 31, 2004 AND NOT LESS THAN 1.35 TO 1.0 QUARTERLY THEREAFTER,
DETERMINED ON A ROLLING 4-QUARTER BASIS, “FIXED CHARGE COVERAGE RATIO” SHALL
MEAN CONSOLIDATED EBITDA MINUS NON-FINANCED CAPITAL EXPENDITURES DIVIDED BY THE
AGGREGATE SUM OF (I) ALL INTEREST PAID OR PAYABLE ON THE FUNDED DEBT (II) ALL
INSTALLMENTS OF SCHEDULED PRINCIPAL DURING THE PERIOD (III) ALL INCOME TAXES
PAID OR PAYABLE PLUS (IV) THE AMOUNT OF DIVIDENDS DECLARED OR PAID IN CASH. 
“FUNDED DEBT” SHALL MEAN THE SUM OF ALL OBLIGATIONS FOR BORROWED MONEY PLUS ALL
CAPITAL LEASE OBLIGATIONS.


 

SECTION 4.10                    NOTICE TO BANK.  Promptly (but in no event more
than five (5) days after the occurrence of each such event or matter) give
written notice to Bank in reasonable detail of:  (a) the occurrence of any Event
of Default, or any condition, event or act which with the giving of notice or
the passage of time or both would constitute an Event of Default; (b) any change
in the name or the organizational structure of Borrower; (c) the occurrence and
nature of any Reportable Event or Prohibited Transaction, each as defined in
ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower is required
to maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting Borrower’s
property.

 

7

--------------------------------------------------------------------------------


 


ARTICLE V
NEGATIVE COVENANTS

 

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:

 

SECTION 5.1                          USE OF FUNDS.  Use any of the proceeds of
any credit extended hereunder except for the purposes stated in Article I
hereof.

 

SECTION 5.2                          CAPITAL EXPENDITURES.  Make any additional
investment in fixed assets in any fiscal year in excess of an aggregate of
$750,000.00.

 

SECTION 5.3                          OTHER INDEBTEDNESS.  Create, incur, assume
or permit to exist any indebtedness or liabilities resulting from borrowings,
loans or advances, whether secured or unsecured, matured or unmatured,
liquidated or unliquidated, joint or several, except (a) the liabilities of
Borrower to Bank, (b) any other liabilities of Borrower existing as of, and
disclosed to Bank prior to, the date hereof, (c) indebtedness incurred in
connection with lease obligations, not to exceed $100,000 in the aggregate in
any fiscal year, and any extensions or renewals thereof, (d) renewals or
extensions of operating leases existing on the date hereof, provided that the
outstanding principal amount does not increase, and (e) liabilities to trade
creditors incurred in the ordinary course of the Borrower’s business and
consistent with past practices.

 

SECTION 5.4                          MERGER, CONSOLIDATION, TRANSFER OF ASSETS. 
Merge into or consolidate with any other entity; make any substantial change in
the nature of Borrower’s business as conducted as of the date hereof; acquire
all or substantially all of the assets of any other entity; nor sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of
Borrower’s assets except in the ordinary course of its business.

 

SECTION 5.5                          GUARANTIES.  Guarantee or become liable in
any way as surety, endorser (other than as endorser of negotiable instruments
for deposit or collection in the ordinary course of business), accommodation
endorser or otherwise for, nor pledge or hypothecate any assets of Borrower as
security for, any liabilities or obligations of any other person or entity,
except any of the foregoing in favor of Bank.

 

SECTION 5.6                          LOANS, ADVANCES, INVESTMENTS.  Make any
loans or advances to or investments (other than investments in cash equivalents)
in any person or entity, except (i) any of the foregoing existing as of, and
disclosed to Bank prior to, the date hereof and (ii) in an aggregate amount
outstanding at any time not to exceed $50,000.

 

SECTION 5.7                          DIVIDENDS, DISTRIBUTIONS.  Declare or pay
any dividend or distribution either in cash, stock or any other property on
Borrower’s stock now or hereafter outstanding, nor redeem, retire, repurchase or
otherwise acquire any shares of any class of Borrowers stock now or hereafter
outstanding, except (a) annual divided distributions and inter-company
transactions limited to $1,000,000.00 to Guarantor (b) the distributions to
Guarantor and repurchases of preferred stock of Borrower from Guarantor
referenced in Section 1.2(a) hereof and (c) repurchases of stock pursuant to the
terms of incentive equity compensation arrangements with employees, directors or
consultants of Borrower in an aggregate amount not to exceed $75,000 in any
fiscal year.

 

SECTION 5.8                          PLEDGE OF ASSETS.  Mortgage, pledge, grant
or permit to exist a security interest in, or lien upon, all or any portion of
Borrower’s assets now owned or hereafter acquired, except any of the foregoing
in favor of Bank or which is existing as of, and disclosed to Bank in writing
prior to, the date hereof and security interests under any lease agreement
permitted under Section 5.3, provided that the security interest is limited to
the leased equipment.

 

8

--------------------------------------------------------------------------------


 


ARTICLE VI
EVENTS OF DEFAULT

 

SECTION 6.1                          The occurrence of any of the following
shall constitute an “Event of Default” under this Agreement:

 


(A)                                  BORROWER SHALL FAIL TO PAY WHEN DUE ANY
PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS PAYABLE UNDER ANY OF THE LOAN
DOCUMENTS.


 


(B)                                 ANY FINANCIAL STATEMENT OR CERTIFICATE
FURNISHED TO BANK IN CONNECTION WITH, OR ANY REPRESENTATION OR WARRANTY MADE BY
BORROWER OR ANY OTHER PARTY UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL PROVE TO BE INCORRECT, FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN
FURNISHED OR MADE.


 


(C)                                  ANY DEFAULT IN THE PERFORMANCE OF OR
COMPLIANCE WITH ANY OBLIGATION, AGREEMENT OR OTHER PROVISION CONTAINED HEREIN OR
IN ANY OTHER LOAN DOCUMENT (OTHER THAN THOSE REFERRED TO IN SUBSECTIONS (A) AND
(B) ABOVE), AND WITH RESPECT TO ANY SUCH DEFAULT WHICH BY ITS NATURE CAN BE
CURED, SUCH DEFAULT SHALL CONTINUE FOR A PERIOD OF THIRTY (30) DAYS FROM ITS
OCCURRENCE.


 


(D)                                 ANY DEFAULT IN THE PAYMENT OR PERFORMANCE OF
ANY OBLIGATION OR OBLIGATIONS, OR ANY DEFINED EVENT OF DEFAULT, UNDER THE TERMS
OF ANY CONTRACT, CONTRACTS, INSTRUMENT, OR INSTRUMENTS (OTHER THAN ANY OF THE
LOAN DOCUMENTS) PURSUANT TO WHICH BORROWER, ANY GUARANTOR HEREUNDER, OR ANY
GENERAL PARTNER OR JOINT VENTURER IN ANY BORROWER WHICH IS A PARTNERSHIP OR A
JOINT VENTURE (WITH EACH SUCH GUARANTOR, GENERAL PARTNER AND/OR JOINT VENTURER
REFERRED TO HEREIN AS A “THIRD PARTY OBLIGOR) HAS INCURRED ANY DEBT OR OTHER
LIABILITY TO ANY PERSON, PERSONS, ENTITY OR ENTITIES, EXCLUDING BANK, IN EXCESS
OF $50,000 IN THE AGGREGATE.


 


(E)                                  THE FILING OF A NOTICE OF JUDGMENT LIEN
AGAINST BORROWER OR ANY THIRD PARTY OBLIGOR, OR THE RECORDING OF ANY ABSTRACT OF
JUDGMENT AGAINST BORROWER OR ANY THIRD PARTY OBLIGOR IN ANY COUNTY IN WHICH
BORROWER OR ANY THIRD PARTY OBLIGOR HAS AN INTEREST IN REAL PROPERTY; OR THE
SERVICE OF A NOTICE OF LEVY AND/OR OF A WRIT OF ATTACHMENT OR EXECUTION, OR
OTHER LIKE PROCESS, AGAINST THE ASSETS OF BORROWER OR ANY THIRD PARTY OBLIGOR;
OR THE ENTRY OF A JUDGMENT AGAINST BORROWER OR ANY THIRD PARTY OBLIGOR,
PROVIDED, THAT (1) A JUDGMENT OR JUDGMENTS NOT IN EXCESS OF $50,000 IN THE
AGGREGATE SHALL NOT CONSTITUTE AN EVENT OF DEFAULT, AND (2) A JUDGMENT OR
JUDGMENTS NOT IN EXCESS OF $500,000 IN THE AGGREGATE EACH OF WHICH IS (I) STAYED
PENDING APPEAL AND (II) BONDED (OR INSURED AGAINST) IN A MANNER SATISFACTORY TO
BANK SHALL NOT CONSTITUTE AN EVENT OF DEFAULT.


 


(F)                                    BORROWER OR ANY THIRD PARTY OBLIGOR SHALL
BECOME INSOLVENT, OR SHALL SUFFER OR CONSENT TO OR APPLY FOR THE APPOINTMENT OF
A RECEIVER, TRUSTEE, CUSTODIAN OR LIQUIDATOR OF ITSELF OR ANY OF ITS PROPERTY,
OR SHALL GENERALLY FAIL TO PAY ITS DEBTS AS THEY BECOME DUE, OR SHALL MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; BORROWER OR ANY THIRD PARTY
OBLIGOR SHALL FILE A VOLUNTARY PETITION IN BANKRUPTCY, OR SEEKING
REORGANIZATION, IN ORDER TO EFFECT A PLAN OR OTHER ARRANGEMENT WITH CREDITORS OR
ANY OTHER RELIEF UNDER THE BANKRUPTCY REFORM ACT, TITLE 11 OF THE UNITED STATES
CODE, AS AMENDED OR RECODIFIED FROM TIME TO TIME (“BANKRUPTCY CODE”), OR UNDER
ANY STATE OR FEDERAL LAW GRANTING RELIEF TO DEBTORS, WHETHER NOW OR HEREAFTER IN
EFFECT; OR ANY INVOLUNTARY PETITION OR PROCEEDING PURSUANT TO THE BANKRUPTCY
CODE OR ANY OTHER APPLICABLE STATE OR FEDERAL LAW RELATING TO BANKRUPTCY,
REORGANIZATION OR OTHER RELIEF FOR DEBTORS IS FILED OR COMMENCED AGAINST
BORROWER OR ANY THIRD PARTY OBLIGOR WHICH IS NOT DISMISSED WITHIN SIXTY (60)
DAYS; OR BORROWER OR ANY THIRD PARTY OBLIGOR SHALL FILE AN ANSWER ADMITTING THE
JURISDICTION OF THE COURT AND THE MATERIAL ALLEGATIONS OF ANY INVOLUNTARY
PETITION; OR BORROWER OR ANY THIRD PARTY OBLIGOR SHALL BE ADJUDICATED A
BANKRUPT, OR AN ORDER FOR RELIEF SHALL BE ENTERED AGAINST BORROWER OR ANY THIRD
PARTY OBLIGOR BY ANY COURT OF COMPETENT JURISDICTION UNDER THE BANKRUPTCY CODE
OR ANY OTHER APPLICABLE STATE OR FEDERAL LAW RELATING TO BANKRUPTCY,
REORGANIZATION OR OTHER RELIEF FOR DEBTORS.


 


(G)                                 THERE SHALL EXIST OR OCCUR ANY EVENT OR
CONDITION WHICH BANK IN GOOD FAITH BELIEVES IMPAIRS, OR IS SUBSTANTIALLY LIKELY
TO IMPAIR, THE PROSPECT OF PAYMENT OR PERFORMANCE BY BORROWER OF ITS OBLIGATIONS
UNDER ANY OF THE LOAN DOCUMENTS.

 

9

--------------------------------------------------------------------------------


 


(H)                                 THE DISSOLUTION OR LIQUIDATION OF ANY
BORROWER OR THIRD PARTY OBLIGOR WHICH IS A CORPORATION, PARTNERSHIP, JOINT
VENTURE OR OTHER TYPE OF ENTITY; OR ANY SUCH BORROWER OR THIRD PARTY OBLIGOR, OR
ANY OF ITS DIRECTORS, STOCKHOLDERS OR MEMBERS, SHALL TAKE ACTION SEEKING TO
EFFECT THE DISSOLUTION OR LIQUIDATION OF SUCH BORROWER OR THIRD PARTY OBLIGOR.


 


(I)                                     ANY CHANGE IN OWNERSHIP OF AN AGGREGATE
OF TWENTY-FIVE PERCENT (25%) OR MORE OF THE COMMON STOCK IN BORROWER.


 

SECTION 6.2                          REMEDIES.  Upon the occurrence of any Event
of Default:  (a) all indebtedness of Borrower under each of the Loan Documents,
any term thereof to the contrary notwithstanding, shall at Bank’s option and
without notice become immediately due and payable without presentment, demand,
protest or notice of dishonor, all of which are hereby expressly waived by each
Borrower; (b) the obligation, if any, of Bank to extend any further credit under
any of the Loan Documents shall immediately cease and terminate; and (c) Bank
shall have all rights, powers and remedies available under each of the Loan
Documents, or accorded by law, including without limitation the right to resort
to any or all security for any credit Subject hereto and to exercise any or all
of the rights of a beneficiary or secured party pursuant to applicable law.  All
rights, powers and remedies of Bank may be exercised at any, time by Bank and
from time to time after the occurrence of an Event of Default, are cumulative
and not exclusive, and shall be in addition to any other rights, powers or
remedies provided by law or equity.

 


ARTICLE VII
MISCELLANEOUS

 

SECTION 7.1                          NO WAIVER.  No delay, failure or
discontinuance of Bank in exercising any right, power or remedy under any of the
Loan Documents shall affect or operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any such right, power or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power or remedy.  Any waiver, permit,
consent or approval of any kind by Bank of any breach of or default under any of
the Loan Documents must be in writing and shall be effective only to the extent
set forth in such writing.

 

SECTION 7.2                          NOTICES.  All notices, requests and demands
which any party is required or may desire to give to any other party under any
provision of this Agreement must be in writing delivered to each party at the
following address:

 

BORROWER:

 

Iteris, Inc.

 

 

1515 S. Manchester

 

 

Anaheim, CA 92802

 

 

 

BANK:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

Orange County RCBO

 

 

2030 Main Street, Suite #900

 

 

Irvine, CA 92614

 

or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

SECTION 7.3                          COSTS, EXPENSES AND ATTORNEYS’ FEES. 
Borrower shall pay to Bank immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in connection with (a) the negotiation
and preparation of this Agreement and the other Loan Documents, Bank’s continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank’s rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and

 

10

--------------------------------------------------------------------------------


 

(c) the prosecution or defense of any action in any way related to any of the
Loan Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity.

 

SECTION 7.4                          SUCCESSORS, ASSIGNMENT.  This Agreement
shall be binding upon and inure to the benefit of the heirs, executors,
administrators, legal representatives, successors and assigns of the parties;
provided however, that Borrower may not assign or transfer its interest
hereunder without Bank’s prior written consent.  Bank reserves the right to
sell, assign, transfer, negotiate or grant participations in all or any part of,
or any interest in, Bank’s rights and benefits under each of the Loan
Documents.  In connection therewith, Bank may disclose all documents and
information which Bank now has or may hereafter acquire relating to any credit
subject hereto, Borrower or its business, any guarantor hereunder or the
business of such guarantor, or any collateral required hereunder.

 

SECTION 7.5                          ENTIRE AGREEMENT; AMENDMENT.  This
Agreement and the other Loan Documents constitute the entire agreement between
Borrower and Bank with respect to each credit subject hereto and supersede all
prior negotiations, communications, discussions and correspondence concerning
the subject matter hereof.  This Agreement may be amended or modified only in
writing signed by each party hereto.

 

SECTION 7.6                          NO THIRD-PARTY BENEFICIARIES.  This
Agreement is made and entered into for the sole protection and benefit of the
parties hereto and their respective permitted successors and assigns, and no
other person or entity shall be a third party beneficiary of, or have any direct
or indirect cause of action or claim in connection with, this Agreement or any
other of the Loan Documents to which it is not a party.

 

SECTION 7.7                          TIME.  Time is of the essence of each and
every provision of this Agreement and each other of the Loan Documents.

 

SECTION 7.8                          SEVERABILITY OF PROVISIONS.  If any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

 

SECTION 7.9                          COUNTERPARTS.  This Agreement may be
executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement.

 

SECTION 7.10                    GOVERNING LAW.  This Agreement shall be governed
by and construed in accordance with the laws of the State of California.

 

SECTION 7.11                    ARBITRATION.

 


(A)                                  ARBITRATION.  THE PARTIES HERETO AGREE,
UPON DEMAND BY ANY PARTY, TO SUBMIT TO BINDING ARBITRATION ALL CLAIMS, DISPUTES
AND CONTROVERSIES BETWEEN OR AMONG THEM (AND THEIR RESPECTIVE EMPLOYEES,
OFFICERS, DIRECTORS, ATTORNEYS, AND OTHER AGENTS), WHETHER IN TORT, CONTRACT OR
OTHERWISE ARISING OUT OF OR RELATING TO IN ANY WAY (I) THE LOAN AND RELATED LOAN
DOCUMENTS WHICH ORE THE SUBJECT OF THIS AGREEMENT AND ITS NEGOTIATION,
EXECUTION, COLLATERALIZATION, ADMINISTRATION, REPAYMENT, MODIFICATION,
EXTENSION, SUBSTITUTION, FORMATION, INDUCEMENT, ENFORCEMENT, DEFAULT OR
TERMINATION; OR (II) REQUESTS FOR ADDITIONAL CREDIT.


 


(B)                                 GOVERNING RULES.  ANY ARBITRATION PROCEEDING
WILL (I) PROCEED IN A LOCATION IN CALIFORNIA SELECTED BY THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”); (II) BE GOVERNED BY THE FEDERAL ARBITRATION ACT
(TITLE 9 OF THE UNITED STATES CODE), NOTWITHSTANDING ANY CONFLICTING CHOICE OF
LAW PROVISION IN ANY OF THE DOCUMENTS BETWEEN THE PARTIES; AND (III) BE
CONDUCTED BY THE AAA, OR SUCH OTHER ADMINISTRATOR AS THE PARTIES SHALL

 

11

--------------------------------------------------------------------------------


 


MUTUALLY AGREE UPON, IN ACCORDANCE WITH THE AAA’S COMMERCIAL DISPUTE RESOLUTION
PROCEDURES, UNLESS THE CLAIM OR COUNTERCLAIM IS AT LEAST $1,000,000.00 EXCLUSIVE
OF CLAIMED INTEREST, ARBITRATION FEES AND COSTS IN WHICH CASE THE ARBITRATION
SHALL BE CONDUCTED IN ACCORDANCE WITH THE AAA’S OPTIONAL PROCEDURES FOR LARGE,
COMPLEX COMMERCIAL DISPUTES (THE COMMERCIAL DISPUTE RESOLUTION PROCEDURES OR THE
OPTIONAL PROCEDURES FOR LARGE, COMPLEX COMMERCIAL DISPUTES TO BE REFERRED TO, AS
APPLICABLE, AS THE “RULES”).  IF THERE IS ANY INCONSISTENCY BETWEEN THE TERMS
HEREOF AND THE RULES, THE TERMS AND PROCEDURES SET FORTH HEREIN SHALL CONTROL. 
ANY PARTY WHO FAILS OR REFUSES TO SUBMIT TO ARBITRATION FOLLOWING A DEMAND BY
ANY OTHER PARTY SHALL BEAR ALL COSTS AND EXPENSES INCURRED BY SUCH OTHER PARTY
IN COMPELLING ARBITRATION OF ANY DISPUTE.  NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO BE A WAIVER BY ANY PARTY THAT IS A BANK OF THE PROTECTIONS AFFORDED TO
IT UNDER 12 U.S.C. §91 OR ANY SIMILAR APPLICABLE STATE LAW.


 


(C)                                  NO WAIVER OF PROVISIONAL REMEDIES,
SELF-HELP AND FORECLOSURE.  THE ARBITRATION REQUIREMENT DOES NOT LIMIT THE RIGHT
OF ANY PARTY TO (I) FORECLOSE AGAINST REAL OR PERSONAL PROPERTY COLLATERAL;
(II) EXERCISE SELF-HELP REMEDIES RELATING TO COLLATERAL OR PROCEEDS OF
COLLATERAL SUCH AS SETOFF OR REPOSSESSION; OR (III) OBTAIN PROVISIONAL OR
ANCILLARY REMEDIES SUCH AS REPLEVIN, INJUNCTIVE RELIEF, ATTACHMENT OR THE
APPOINTMENT OF A RECEIVER, BEFORE DURING OR AFTER THE PENDENCY OF ANY
ARBITRATION PROCEEDING.  THIS EXCLUSION DOES NOT CONSTITUTE A WAIVER OF THE
RIGHT OR OBLIGATION OF ANY PARTY TO SUBMIT ANY DISPUTE TO ARBITRATION OR
REFERENCE HEREUNDER, INCLUDING THOSE ARISING FROM THE EXERCISE OF THE ACTIONS
DETAILED IN SECTIONS (I), (II) AND (III) OF THIS PARAGRAPH.


 


(D)                                 ARBITRATOR QUALIFICATIONS AND POWERS.  ANY
ARBITRATION PROCEEDING IN WHICH THE AMOUNT IN CONTROVERSY IS $5,000,000.00 OR
LESS WILL BE DECIDED BY A SINGLE ARBITRATOR SELECTED ACCORDING TO THE RULES, AND
WHO SHALL NOT RENDER AN AWARD OF GREATER THAN $5,000,000.00.  ANY DISPUTE IN
WHICH THE AMOUNT IN CONTROVERSY EXCEEDS $5,000,000.00 SHALL BE DECIDED BY
MAJORITY VOTE OF A PANEL OF THREE ARBITRATORS; PROVIDED HOWEVER, THAT ALL THREE
ARBITRATORS MUST ACTIVELY PARTICIPATE IN ALL HEARINGS AND DELIBERATIONS.  THE
ARBITRATOR WILL BE A NEUTRAL ATTORNEY LICENSED IN THE STATE OF CALIFORNIA OR A
NEUTRAL RETIRED JUDGE OF THE STATE OR FEDERAL JUDICIARY OF CALIFORNIA, IN EITHER
CASE WITH A MINIMUM OF TEN YEARS EXPERIENCE IN THE SUBSTANTIVE LAW APPLICABLE TO
THE SUBJECT MATTER OF THE DISPUTE TO BE ARBITRATED.  THE ARBITRATOR WILL
DETERMINE WHETHER OR NOT AN ISSUE IS ARBITRATABLE AND WILL GIVE EFFECT TO THE
STATUTES OF LIMITATION IN DETERMINING ANY CLAIM.  IN ANY ARBITRATION PROCEEDING
THE ARBITRATOR WILL DECIDE (BY DOCUMENTS ONLY OR WITH A HEARING AT THE
ARBITRATOR’S DISCRETION) ANY PRE-HEARING MOTIONS WHICH ARE SIMILAR TO MOTIONS TO
DISMISS FOR FAILURE TO STATE A CLAIM OR MOTIONS FOR SUMMARY ADJUDICATION.  THE
ARBITRATOR SHALL RESOLVE ALL DISPUTES IN ACCORDANCE WITH THE SUBSTANTIVE LAW OF
CALIFORNIA AND MAY GRANT ANY REMEDY OR RELIEF THAT A COURT OF SUCH STATE COULD
ORDER OR GRANT WITHIN THE SCOPE HEREOF AND SUCH ANCILLARY RELIEF AS IS NECESSARY
TO MAKE EFFECTIVE ANY AWARD.  THE ARBITRATOR SHALL ALSO HAVE THE POWER TO AWARD
RECOVERY OF ALL COSTS AND FEES, TO IMPOSE SANCTIONS AND TO TAKE SUCH OTHER
ACTION AS THE ARBITRATOR DEEMS NECESSARY TO THE SAME EXTENT A JUDGE COULD
PURSUANT TO THE FEDERAL RULES OF CIVIL PROCEDURE, THE CALIFORNIA RULES OF CIVIL
PROCEDURE OR OTHER APPLICABLE LAW.  JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.  THE INSTITUTION AND
MAINTENANCE OF AN ACTION FOR JUDICIAL RELIEF OR PURSUIT OF A PROVISIONAL OR
ANCILLARY REMEDY SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY,
INCLUDING THE PLAINTIFF, TO SUBMIT THE CONTROVERSY OR CLAIM TO ARBITRATION IF
ANY OTHER PARTY CONTESTS SUCH ACTION FOR JUDICIAL RELIEF.


 


(E)                                  DISCOVERY.  IN ANY ARBITRATION PROCEEDING
DISCOVERY WILL BE PERMITTED IN ACCORDANCE WITH THE RULES.  ALL DISCOVERY SHALL
BE EXPRESSLY LIMITED TO MATTERS DIRECTLY RELEVANT TO THE DISPUTE BEING
ARBITRATED AND MUST BE COMPLETED NO LATER THAN 20 DAYS BEFORE THE HEARING DATE
AND WITHIN 180 DAYS OF THE FILING OF THE DISPUTE WITH THE AAA.  ANY REQUESTS FOR
AN EXTENSION OF THE DISCOVERY PERIODS, OR ANY DISCOVERY DISPUTES, WILL BE
SUBJECT TO FINAL DETERMINATION BY THE ARBITRATOR UPON A SHOWING THAT THE REQUEST
FOR DISCOVERY IS ESSENTIAL FOR THE PARTY’S PRESENTATION AND THAT NO ALTERNATIVE
MEANS FOR OBTAINING INFORMATION IS AVAILABLE.


 


(F)                                    CLASS PROCEEDINGS AND CONSOLIDATIONS. 
THE RESOLUTION OF ANY DISPUTE ARISING PURSUANT TO THE TERMS OF THIS AGREEMENT
SHALL BE DETERMINED BY A SEPARATE ARBITRATION PROCEEDING AND SUCH DISPUTE SHALL
NOT BE CONSOLIDATED WITH OTHER DISPUTES OR INCLUDED IN ANY CLASS PROCEEDING.


 


(G)                                 PAYMENT OF ARBITRATION COSTS AND FEES.  THE
ARBITRATOR SHALL AWARD ALL COSTS AND EXPENSES OF THE ARBITRATION PROCEEDING.

 

12

--------------------------------------------------------------------------------


 


(H)                                 REAL PROPERTY COLLATERAL; JUDICIAL
REFERENCE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NO DISPUTE SHALL BE
SUBMITTED TO ARBITRATION IF THE DISPUTE CONCERNS INDEBTEDNESS SECURED DIRECTLY
OR INDIRECTLY, IN WHOLE OR IN PERT, BY ANY REAL PROPERTY UNLESS (I) THE HOLDER
OF THE MORTGAGE, LIEN OR SECURITY INTEREST SPECIFICALLY ELECTS IN WRITING TO
PROCEED WITH THE ARBITRATION, OR (II) ALL PARTIES TO THE ARBITRATION WAIVE ANY
RIGHTS OR BENEFITS THAT MIGHT ACCRUE TO THEM BY VIRTUE OF THE SINGLE ACTION
RULE STATUTE OF CALIFORNIA, THEREBY AGREEING THAT ALL INDEBTEDNESS AND
OBLIGATIONS OF THE PARTIES, AND ALL MORTGAGES, LIENS AND SECURITY INTERESTS
SECURING SUCH INDEBTEDNESS AND OBLIGATIONS, SHALL REMAIN FULLY VALID AND
ENFORCEABLE.  IF ANY SUCH DISPUTE IS NOT SUBMITTED TO ARBITRATION, THE DISPUTE
SHALL BE REFERRED TO A REFEREE IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638 ET SEQ., AND THIS GENERAL REFERENCE AGREEMENT IS INTENDED
TO BE SPECIFICALLY ENFORCEABLE IN ACCORDANCE WITH SAID SECTION 638.  A REFEREE
WITH THE QUALIFICATIONS REQUIRED HEREIN FOR ARBITRATORS SHALL BE SELECTED
PURSUANT TO THE AAAS SELECTION PROCEDURES.  JUDGMENT UPON THE DECISION RENDERED
BY A REFEREE SHALL BE ENTERED IN THE COURT IN WHICH SUCH PROCEEDING WAS
COMMENCED IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 644 AND
645.


 


(I)                                     MISCELLANEOUS.  TO THE MAXIMUM EXTENT
PRACTICABLE, THE AAA, THE ARBITRATORS AND THE PARTIES SHALL TAKE ALL ACTION
REQUIRED TO CONCLUDE ANY ARBITRATION PROCEEDING WITHIN 180 DAYS OF THE FILING OF
THE DISPUTE WITH THE AAA.  NO ARBITRATOR OR OTHER PARTY TO AN ARBITRATION
PROCEEDING MAY DISCLOSE THE EXISTENCE, CONTENT OR RESULTS THEREOF, EXCEPT FOR
DISCLOSURES OF INFORMATION BY A PARTY REQUIRED IN THE ORDINARY COURSE OF ITS
BUSINESS OR BY APPLICABLE LAW OR REGULATION.  IF MORE THAN ONE AGREEMENT FOR
ARBITRATION BY OR BETWEEN THE PARTIES POTENTIALLY APPLIES TO A DISPUTE, THE
ARBITRATION PROVISION MOST DIRECTLY RELATED TO THE LOAN DOCUMENTS OR THE SUBJECT
MATTER OF THE DISPUTE SHALL CONTROL.  THIS ARBITRATION PROVISION SHALL SURVIVE
TERMINATION, AMENDMENT OR EXPIRATION OF ANY OF THE LOAN DOCUMENTS OR ANY
RELATIONSHIP BETWEEN THE PARTIES.


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

Iteris, Inc.

 

 

By:

 

/s/ Jack Johnson

 

 

 

Title:

 

CEO

 

 

 

By:

 

/s/ Abbas Mohaddes

 

 

 

Title:

 

Secretary

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Elisa Angeles

 

 

Elisa Angeles, Relationship Manager

 

 

13

--------------------------------------------------------------------------------